Pannbll, Judge.
Where a demurrer to one of the prayers of a petition is sustained and the prayer is ordered deleted from the petition and the petition redrawn, such an order is not a final judgment or such other ruling, judgment, or order as *732will support an appeal under the provisions of Section 1 of the Appellate Practice Act of 1965. Ga. L. 1965, p. 18 {Code Ann. § 6-701). The appeal, in the present case, from such an order must therefore be dismissed.
Argued September 9, 1966
Decided December 2, 1966.
L. B. Kent, for appellant.
Hatcher, Stubbs, Land ■& Rothschild, J. Rudolph Jones, A. J. Land, Albert W. Stubbs, for appellee.

Appeal dismissed.


Felton, C. J., and Frankum, J., concur.